PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     No. 09-1731
                                  ________________

                    NATIONAL CITY MORTGAGE COMPANY,
                                     Appellant

                                           v.

                      BRIAN STEPHEN; ELAINE K. STEPHEN
                               ________________

                     Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                       (D.C. Civil Action No. 3-07-cv-02070)
                     District Judge: Honorable James M. Munley
                                  ________________

                                Argued January 5, 2011

                    Before: AMBRO and FISHER, Circuit Judges
                           and SÁNCHEZ,* District Judge

                             (Opinion filed July 22, 2011)

               ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

              IT IS NOW ORDERED that the published Opinion in the above case filed
July 22, 2011, be amended as follows:

             On page 3, second full paragraph, line 1, insert a comma after “2007”.

_________________
      *
       Honorable Juan R. Sánchez, District Court Judge, Eastern District of
Pennsylvania, sitting by designation.
              On page 5, footnote 5, line 4, replace “fall back” with “fallback”.

              On page 11, line 7, delete the comma after “categories”.

               On page 13, first full paragraph, penultimate line, delete “jurisdiction over”
and replace it with “the power to resolve”, so that the phrase reads “the Court had the
power to resolve the ensuing controversy.”

              On page 16, line 4, replace “agreed” with “contended”.

              On page 16, line 10, replace “problem” with “problems”.



                                           By the Court,


                                           /s/ Thomas L. Ambro, Circuit Judge

Dated: September 29, 2011




                                              2